DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed November 3, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,238,152. Although the language of the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are anticipated by patent 

US Application – 16/527,377
1. A data management system, comprising: at least one storage device; and one or more processors in communication with the  at least one storage device, the one or more processors configured to perform operations including: 









identifying, based at least in part on a first request to access user files in a monitored 
storing the unique file object identifier mapped to the pair value in a file object cache in the at least one storage device;

and retrieving the unique file object identifier from the file object cache based at least in part on a second request to access the user files that is subsequent to the first request, the second request corresponding to one of a read event, a write event, or a cleanup event associated with the user files. 


3. The data management system of claim 1, wherein the one or more processors is further configured to remove the unique file object identifier from the file object cache at the cleanup event associated with the second request.

4. The data management system of claim 3, wherein the cleanup event includes a closing or deletion of a file object associated with the unique file object identifier.

5. The data management system of claim 4, wherein the one or more processors is further configured to apply a time stamp to the file object.



7. A computer-implemented method at a data management system, the method comprising: 






identifying, based at least in part on a first request to access user files in a monitored computer system, a pair value comprising a user identifier and a remote internet protocol address associated with the first request, the first request corresponding to 
storing the unique file object identifier mapped to the pair value in a file object cache; 
and retrieving the unique file object identifier from the file object cache based at least in part on a second request corresponding to one of a read event, a write event, or a cleanup event associated with the user files.

8. The method of claim 7, wherein the unique file object identifier is used as an authorization or verification key for an event associated with the second request.

9. The method of claim 7, further comprising: removing the unique file object identifier from the file object cache at the cleanup event associated with the second request.


10. The method of claim 9, wherein the cleanup event includes a closing or deletion of a file object associated with the unique file object identifier.

11. The method of claim 10, further comprising: applying a time stamp to the file object.


12. The method of claim 11, further comprising: removing the unique file object identifier and the pair value from the file object cache based at least in part on the time stamp meeting or exceeding a threshold value.

13. A non-transitory, machine-readable medium storing instructions which, when 








identifying, based at least in part on a first request to access user files in a monitored computer system, a pair value comprising a user identifier and a remote internet protocol address associated with the first request, the first request corresponding to a create event associated with the user files;
mapping the pair value to a unique file object identifier; 


and retrieving the unique file object identifier from the file object cache based at least in part on a second request to access the user files that is subsequent to the first request, the second request corresponding to one of a read event, a write event, or a cleanup event associated with the user files.

14. The medium of claim 13, wherein the unique file object identifier is used as an authorization or verification key for an event associated with the second request.

15. The medium of claim 13, wherein the instructions further cause the machine to: 
remove the unique file object identifier from the file object cache at the cleanup event associated with the second request.

16. The medium of claim 15, wherein the cleanup event includes a closing or deletion of a file object associated with the unique file object identifier.
17. The medium of claim 16, wherein the instructions further cause the machine to: apply a time stamp to the file object.


18. The medium of claim 17, wherein the instructions further cause the machine to: 
remove the unique file object identifier and the pair value from in the file object cache based at least in part on the time stamp meeting or exceeding a threshold value.

1. A data management system, comprising: at least one storage device storing a base file and one or more forward incremental files; a mini-filter including one or more processors in communication with the at least one storage device, the one or more processors configured to perform operations including: identifying audit events associated with user file accesses in a monitored computer system, the audit events including a create event and a subsequent event, the subsequent event including a read, write, or cleanup event; 
identifying a pair value including a user ID and remote IP address at the create 





storing the associated file object id and pair value in a map in a file object cache in the at least one storage device; 


and retrieving the file object id from the file object cache at the subsequent event.







3. The data management system of claim 1, wherein the one or more processors is further configured to remove the file object id from the map in the file object cache at a cleanup event included in the subsequent event.

4. The data management system of claim 3, wherein the cleanup event includes a closing or deletion of a file object associated with the file object id.


5. The data management system of claim 4, wherein the one or more processors is further configured to apply a time stamp to the file object.



7. A computer-implemented method at a data management system, the method comprising: identifying audit events associated with user file accesses in a monitored computer system, the audit events including a create event and a subsequent event, the subsequent event including a read, write, or cleanup event; 
identifying a pair value including a user ID and remote IP address at the create event; associating the pair value with a file object id for the base file or the one or more forward incremental files; 





storing the associated file object id and pair value in a map in a file object cache in the at least one storage device; and retrieving the file object id from the file object cache at the subsequent event.





8. The method of claim 7, wherein the file object id is used as an authorization or verification key for the subsequent event.

9. The method of claim 7, wherein the one or more processors is further configured to remove the file object id from the map in the file object cache at 

10. The method of claim 9, wherein the cleanup event includes a closing or deletion of a file object associated with the file object id.

11. The method of claim 10, wherein the one or more processors is further configured to apply a time stamp to the file object.

12. The method of claim 11, wherein the one or more processors is further configured to remove the file object id and pair value from the map in the file object cache based on the timestamp meeting or exceeding a threshold value.


13. A non-transitory, machine-readable medium storing instructions which, a subsequent event, the subsequent event including a read, write, or cleanup event; 

identifying a pair value including a user ID and remote IP address at the create event; associating the pair value with a file object id for the base file or the one or more forward incremental files;






storing the associated file object id and pair value in a map in a file object cache 







14. The medium of claim 13, wherein the file object id is used as an authorization or verification key for the subsequent event.

15. The medium of claim 13, wherein the one or more processors is further configured to remove the file object id from the map in the file object cache at a cleanup event included in the subsequent event.


17. The medium of claim 16, wherein the one or more processors is further configured to apply a time stamp to the file object.

18. The medium of claim 17, wherein the one or more processors is further configured to remove the file object id and pair value from the map in the file object cache based on the timestamp meeting or exceeding a threshold value.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437